Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 9, 2016

                                    No. 04-16-00392-CV

                         TEXAS OUTFITTERS LIMITED, LLC,
                                    Appellant

                                              v.

Carolyn Grace NICHOLSON, William Luther Carter, Jr., and Dora Jo Carter, Individually and
                     as General Partner of Carter Ranch, Ltd.,
                                    Appellees

                   From the 81st Judicial District Court, Frio County, Texas
                             Trial Court No. 11-06-00215-CVF
                         Honorable Donna S. Rayes, Judge Presiding


                                       ORDER
       Appellant's motion for extension of time to file reply brief is hereby GRANTED. Time is
extended to December 29, 2016.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court